REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is drawn to a method of treating cardiac insufficiency in an individual by administering to said individual an effective amount of hyaluronidase. The closest prior art was found to be Burgard et al. (Pub. No. US 2005/0249717 A1). Burgard et al. discloses a method of treating cardiovascular diseases comprising administering to a patient at least 6,000 units of hyaluronidase per day. But as discussed in the last office action, the 35 U.S.C. 102 and 103 rejections were withdrawn since cardiac insufficiency was not specified to be one of diseases that can be treated by hyaluronidase.
The claims were also rejected under 35 U.S.C. 112, first paragraph, due to lack of enablement for the full scope of the claims. However, Applicant has omitted the prevention aspect of the claimed method. The claims are now considered fully commensurate with Applicant’s disclosure, thus the rejections have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 17-26 and 30-33 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651